Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
DETAILED ACTION
The present Office Action is in response to the Request for Continued Examination dated 14 January 2021.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 14 January 2021 has been entered.
	
Response to Amendment
In the amendment dated 04/22/2021, the following occurred: Claims 1-4, 11-13, and 18-20 have been amended.
Claims 1-20 are pending and have been examined.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 4-5 is rejected for lack of adequate written description.
Claim 4 recites a functional steps for which the Applicant has not adequately described the step in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention at the time of filing. 
Specifically, the claims recite (Claim 1 being representative) "training includes generating a thumbprint." The Applicant has provided no disclosure of the training of the patient model in such detail as to generate a thumbprint during a training step. 
The Specification at [0017] states: “”A cognitive detection system 110 (CDS) can collect social network data for a patient 120 to both create and train a patient model 112 and to monitor the patient 120 with the patient model 112 for changes over time that can be caused by cognitive issues.” 
As can be seen, there is no specific description as to how the processor device further trains the patient model, wherein training involves generating a thumbprint. The claimed training that occurs by utilizing undisclosed algorithms to generate a thumbprint amounts to a black box into which information is inputted and a result is received; however there is no disclosure as to what occurs in the box (i.e., the training step). As such, the claimed invention lacks adequate written description. MPEP 2161.01.

By virtue of dependence on claim 4, the rejection of claim 4 also applies to dependent claim 5.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as reciting new matter.  
Claims 1, 4, 12, and 13 recite features that are considered new matter. The disclosure is silent as to training on the patient’s information with respect to the recited “medical records” in the accessing step. The Specification is also silent on training a patient model, “wherein training includes generating a thumbprint for the patient and people known to the patient”, each of which is rejected as new matter.
Regarding “medical records”, the Examiner notes the following: 
The Specification does not disclose that the patient model can be trained on medical record data.
The patient model can be trained on collected “social network data from the patient’s social media accounts”, see Specification at [0022].
The patient model can be trained on received “audio and video data”, see Specification at [0034].
The Examiner notes the Specification at [0022] and [0034] provides adequate support for sensors detecting activities of daily living including social interactions, i.e., audio and video data, social network data.
Regarding “generating a thumbprint”, the Examiner notes the following:
Training the patient model is not described in the amount of detail claimed by claim 4, i.e., training is not disclosed to include generating a thumbprint.
The CDS can collect social network data for a patient to both create (i.e., generate) and train a patient model, see Specification at [0017]. The Examiner submits that generating the thumbprint likely does not happen during a training step.
The CDS can create thumbprints from both the patient and the known people that interact with the patient from the social network data, see Specification at [0025]. The Examiner submits that the thumbprint is generated by collecting information, but it is not disclosed to be created as part of training the patient model. Further, it appears that the thumbprint that is generated is not part of the machine learning model portion of the patient model.
Further, it appears that a probabilistic model is the part of the patient model that runs machine learning techniques, see Specification at [0018], [0019].
By virtue of their dependence on claims 1, 12, and 13, the basis of rejection for claims 1, 12, and 13 also applied to dependent claims 2-11 and 14-20.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 12, and 13 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 12, and 13 fall into one of the statutory categories (i.e., Process or CRM or system). The identified abstract idea is (claim 1 being representative):
accessing […] a patient's information data, with the information data including social network data, sensors detecting activities of daily living including social interactions, and medical records;
training […] a patient model on the patient's information data, with the patient model including a baseline for the patient including the social interactions between the patient and other people, the baseline being the patient's normal behavior and routines indicated by the patient's information data;
computing […] changes between the patient model and current behavior and routines and routines of the patient indicated by new patient’s information;
evaluating […] the changes between the patient model and the current behavior and routines in relation to the baseline to generate evaluated changes;
controlling an operation […] to provide patient care responsive to the evaluated changes, with the operation including changing a status of the patient […] to alert a caretaker of the changes.

The identified claim elements, as drafted, is a process that under the broadest reasonable interpretation (BRI) covers a method of organizing human activity but for the recitation of a processor device (Claims 1, 12, and 13) and/or a computer (Claim 12) and/or a processing system having a processor device and memory (Claim 13). That is, other than reciting a processor device (Claims 1, 12, and 13) and/or a computer (Claim 12) and/or a processing system having a processor device and memory (Claim 13), the claimed invention amounts to a human following a series of rules or steps to determine cognitive issues/impairment. For example, but for the processor device, the claims encompass a person accessing data for training a patient model (i.e., a model not claimed as having a machine learning model portion) with social network data with a baseline for a patient indicated by social interactions, computing changes between the patient model and new social network data, evaluating the changes aforementioned to generate resulting changes, and controlling an operation to provide patient care in a non-treatment manner while changing the status of the patient in a non-treatment manner to alert a caretaker of the changes. The Examiner notes that the October 2019 guidance (2019 PEG) at Pg. 5 states that certain methods of organizing human activity includes “activity that falls within the enumerated 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor device (Claims 1, 12, and 13) and/or a computer (Claim 12) and/or a processing system having a processor device and memory (Claim 13) that implement the identified abstract idea. The additional elements aforementioned are not described by the applicant and are recited at a high-level of generality (i.e., a generic computer or computer component performing a generic computer or computer component function that facilitates the identified abstract idea) such that these amount no more than mere instructions to apply the exception using a generic computer component (see also Specification, pg. 24, para. 0081). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims further recite the additional element of a processor-controlled monitoring device (claims 1, 12, and 13) and a communication system (claim 13) that collect, transmit and/or output data (see Specification, pg. 2, para. 0005; and pg. 19, para. 0067). The additional element is not described by the applicant and are recited at a high-level of generality (i.e., as a general means of collecting, transmitting and/or outputting data) and amount to a location from which data is received or to which data is 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor device (Claims 1, 12, and 13) and/or the computer (Claim 12) and/or the processing system having the processor device and memory (Claim 13) to perform the method (represented by claim 1) amount to no more than mere instructions to apply the exception using a generic computer and/or components. Mere instructions to apply an exception using a generic computer and/or generic computer component(s) cannot provide an inventive concept (“significantly more”).
Also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor-controlled monitoring device and the communication system (i.e., a device that collects, transmits, and/or outputs data) are considered extra-solution activity. This has been re-evaluated under the “significantly more” analysis and determined to be well-understood, routine, conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network and/or outputting (i.e., presenting, i.e., displaying) has been held by the courts to be well-understood, routine, conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such, the claim is not patent eligible.
*The Examiner suggests reciting for the training step “training, by the processor device, a patient model that in part runs machine learning or artificial intelligence techniques on patient’s information data....” as per discussion during interview dated 18 March 2021. See support in Specification at [0018].

Claims 2-11 and 14-20 are similarly rejected under 35 U.S.C. §101 because the claims, when considered alone or as an ordered combination, either (1) merely further define the abstract idea and/or (2) do not further limit the claim to a practical application and/or (3) do not provide an inventive concept such that the claims are subject matter eligible.	

Claim(s) 2-6, 8-10, 16-18, and 19 merely further describe(s) the abstract idea (e.g. data, e.g. data analysis or manipulating data, e.g. patterns).

Claim 7 recites the additional element of an alarm that collects, transmits and/or outputs data (see Specification, pg. 9, para. 0028). The additional element is not described by the applicant and is recited at a high-level of generality (i.e., as a general means of collecting, transmitting and/or outputting data) and amounts to a location from which data is received or to which data is transmitted/outputted, which represents an extra-solution activity. See analysis, supra.
Alternately, under broadest reasonable interpretation, the additional element is considered merely generally linking the abstract idea to a particular technological environment (see analysis in previous Office Action).

Claim 11 recites the additional elements of internet of things devices that collect, transmit, and/or output data (described in Specification at pg. 6, para. 0023). The additional elements are not described by the applicant and are recited at a high-level of generality (i.e., as a general means of collecting, transmitting and/or outputting data) and amount to location(s) from which data is/are received or to which data is/are transmitted/outputted, each of which represents an extra-solution activity. See analysis, supra.

Claim 14 recites the additional element of a camera that collects, transmits, and/or outputs data. The additional element is not described by the applicant and is recited at a high-level of generality (i.e., as a general means of collecting, transmitting and/or outputting data) and amounts to a location from which data is received or to which data is transmitted/outputted, which represents an extra-solution activity. See analysis, supra.

Claim 15 recites the additional element of a wearable device (that can analyze sweat) (see Specification at pg. 9, para. 0028). Under practical application, the additional element is merely generally linking the abstract idea to a particular technological environment (see analysis in previous Office Action).	
Alternately, the additional element of a wearable device (that can analyze sweat) is an internet of things device, e.g., a smart watch, that collects, transmits, and/or outputs data (see Specification, pg. 6, para. 0023). The additional element is not supra.

Claim 20 merely further describes the additional elements of internet of things devices.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 4-9, 12-13, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Madan et al. (US 9,836,581).

Regarding claim 1, Madan teaches a computer-implemented method for determining cognitive issues, comprising:
accessing, by a processor device, a patient's information data, with the information data including social network data, sensors detecting activities of daily living including social interactions, and medical records (Col. 34, Ln. 64-67 teaches a computer-executable processor. Col. 8, Ln. 25-27 teaches a patient authorizes collection and transmission. Col. 8, Ln. 5-16 teaches collecting (accessing) patient data, e.g. communication data from patient’s smartphone, motion data collected from a wearable sensor, and uploading the data to a remote database. Col. 8, Ln. 28-42 teaches a patient profile (patient’s information data) containing demographic and health-related information (social network data, medical records), any of which can be retrieved from medical, insurance, social network, or other related database (the remote database). Col. 11, Ln. 24-41 teaches merging GPS sensor data with communication data (sensor data including social interactions).);
training, by the processor device, a patient model on the patient's information data, with the patient model including a baseline for the patient including the social interactions between the patient and other people, the baseline being the patient's normal behavior and routines indicated by the patient's information data [Col. 19, Ln. 61-62 teaches implementing patient communication data to construct a patient behavior model. Col. 19, Ln. 7-15 teaches patient data baseline feature(s). Col. 19, Ln. 15-21 teaches analyzing patient behavior changes regarding physical therapy (a routine). Col. 19, Ln. 21-28 teaches baselines for typical or normal behavior of the patient as indicated by patient data. The Examiner interprets including patient data from the merged GPS sensor data as including social interactions between the patient and other people. Col. 21, Ln. 15-20 teaches further training a linear model (the patient behavior model) by fitting a line to collected data or features. Also, Col. 19, Ln. 45-55 teaches the patient-level predictive model (the patient behavior model) can be trained with additional patient data over time.];
computing, by the processor device, changes between the patient model and current behavior and routines of the patient indicated by new patient’s information [The Examiner interprets the patient profile as updating with additional patient data over time. Col. 19, Ln. 14-15 teaches comparing patient data to baseline patient data. Col. 19, Ln. 17-21 teaches identifying and measuring statistically significant changes in patient behavior e.g. throughout physical therapy (a routine). Col. 19, Ln. 21-28 teaches baselines for typical or normal behavior of the patient as indicated by patient data.];
evaluating, by the processor device, the changes between the patient model and the current behavior and routines in relation to the baseline to generate evaluated changes [Col. 19, Ln. 11-15 teaches comparing a feature to a baseline feature to generate features for behavior changes (changes between the patient model and the current behavior). See also Col. 19, Ln. 22-28. Col. 19, Ln. 17-21 teaches identifying and measuring (evaluating) statistically significant changes in patient behavior before/during/after e.g. physical therapy (a routine). Col. 4, Ln. 64 - Col. 5, Ln. 1 teaches a health risk assessment, symptom score, and/or degree of current symptoms and correlating the patient’s health status, symptom score, etc. to generate a health risk model. The Examiner interprets the health risk model as the evaluated changes. See also Col. 5, Ln. 11-19.]; and
controlling an operation of a processor-controlled monitoring device to provide patient care responsive to the evaluated changes, with the operation including changing a status of the patient in the processor-controlled monitoring device to alert a caretaker of the changes [Col. 7, Ln. 10-20 teaches such derived health-related data can be implemented within a patient’s mobile computing device (processor-controlled monitoring device) to privately guide a patient through a treatment program and anticipate risk of change in health status of the patient (responsive to the health risk model). Col. 5, Ln. 6-11 teaches implementing the health risk model to determine whether to generate a notification (an operation) pertaining to the patient’s health based on the patient’s communication behavior. Col. 32, Ln. 16-25 teaches transmitting the alert/notification to the care provider (caretaker) if the predicted efficacy of the treatment falls below a threshold efficacy for the health condition for the patient (including changing a status of the patient).] 

Regarding claim 2, Madan teaches the computer-implemented method as recited in claim 1, wherein accessing includes
receiving social media feeds for the patient [The Examiner interprets Madan’s patient profile as having data retrieved from medical, insurance, social network, and other related databases. Madan Col. 5, Ln. 15-17 teaches feeding subsequent patient communication data (social network data) into a health risk model (receiving social media feeds). The Examiner interprets the patient behavior model as a health risk model as well as a patient-level predictive model.]

Regarding claim 4, Madan teaches the computer-implemented method as recited in claim 1, wherein 
training includes generating a thumbprint for the patient and people known to the patient [Madan Col. 8, Ln. 29-35 teaches a profile storing/containing information pertaining to a primary care physician (including name, office, contact information, etc.). Madan Col. 8, Ln. 38-41 teaches demographic and/or health-related information can be added to the patient’s profile (i.e., a profile storing/containing information pertaining to the patient, i.e., 2 people). Madan Col. 7, Ln. 46-52 and Col. 11, Ln. 43-51 teaches collecting data pertaining to individuals in contact with the patient. The Examiner interprets profile/account information as a thumbprint. The Examiner notes that the Specification (at pg. 7, para. 0025) describes “the thumbprints permit the CDS 110 to identify people”. Col. 21, Ln. 19-21 teaches training a linear model (the patient behavior model) by utilizing collected data or features (the patient profile).]

Regarding claim 5, Madan teaches the computer-implemented method as recited in claim 4, wherein generating the thumbprint includes 
utilizing the physical characteristics of the patient for identifying the patient in the new social network data [Madan Col. 8, Ln. 29-39 teaches the profile/account can contain an age, gender, location (i.e., physical location), occupation, list of health conditions, and demographic information (i.e., patient data/characteristics). Madan Col. 11, Ln. 2-5 teaches identifying how and how often the patient interacts with others through an online social network.]

Regarding claim 6,	Madan teaches the computer-implemented method as recited in claim 1, wherein evaluating includes 
cataloging and classifying emotions of the patient in the new social network data when interacting with both known people and unknown people [Madan Col. 13, Ln. 54-55, 60-65 teaches generating a survey with prompts for a patient to enter patient information pertaining to how s/he “feels”, his/her mood, etc. (emotions); and alternatively retrieving the information from the patient profile (including social network data). Madan Col. 19, Ln. 61-63 teaches the predictive modeling engine (PME) implements patient communication data to construct a patient behavior model from multiple patient-related features. Madan Col. 21, Ln. 1-15 teaches the PME applies classification approaches and clustering techniques for model outputs (classifying and cataloging). Madan Col. 11, Ln. 2-5 teaches patient communication data includes other individuals (known and unknown people). Madan Col. 21, Ln. 66-67 teaches patient communication data includes unique contacts (known people).]

Regarding claim 7, Madan teaches the computer-implemented method as recited in claim 1, wherein controlling includes 
[Madan Col. 2, Ln. 53-56 teaches transmitting a notification (sounding an alarm) to a care provider associated with the patient in response to the efficacy of the treatment regimen that falls below a threshold efficacy (when the patient is interacting abnormally).]

Regarding claim 8, Madan teaches the computer-implemented method as recited in claim 1, wherein evaluating includes 
developing patterns over time of interactions the patient has with known people [see Col. 4, Ln. 56-60, teaching collecting data related to the patient’s daily phone/text/email communications data, including time-related communication patterns and diversity of contacts. Madan Col. 16, Ln. 18-20 teaches determining a period during which the patient sends a low volume of text messages to a low number of unique contacts (known people).]

Regarding claim 9, Madan teaches the computer-implemented method as recited in claim 8, 
wherein the patterns are selected from the group consisting of frequency of interaction, duration of interaction, time of day of interaction, and day of week of interaction [Madan Col. 4, Ln. 56-64 teaches collecting data related to the patient’s phone/text/email communications data including frequency, duration, and time (time of day)-related  communication patterns. Madan Col. 18, Ln. 6-13 teaches feature extraction. Madan Col. 16, Ln. 49-53 teaches implementation of the collection of features to identify patterns between communication behavior and presentation of symptoms. Madan Col. 18, Ln. 53-56 also teaches implementing feature extraction or pattern matching (pattern selecting). Col. 18, Ln. 64 - Col. 19, Ln. 1-3 teaches segmentation of patient behavior to extrapolate a time-dependent behavior pattern. The Examiner notes that the Specification is not clear on what selecting patterns entails. See Specification pg. 4, para. 0018, “matching patterns”.]

Regarding claim 12, the subject matter of claim 12 is essentially defined in terms of a CRM, which is technically corresponding to claim 1. Since claim 12 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Regarding claim 13, the subject matter of claim 13 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 13 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1.

Regarding claim 16, the subject matter of claim 16 is essentially defined in terms of a system, which is technically corresponding to claims 8. Since claim 16 are analogous to claim 8, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 8.

Regarding claim 17, the subject matter of claim 17 is essentially defined in terms of a system, which is technically corresponding to claim 9. Since claim 17 is analogous to claim 9, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 9.

Regarding claim 18, the subject matter of claim 18 is essentially defined in terms of a system, which is technically corresponding to claim 5. Since claim 18 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Regarding claim 19, the subject matter of claim 19 is essentially defined in terms of a system, which is technically corresponding to claim 2. Since claim 19 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 10-11, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madan in view of Tran et al. (US 9,849,364).

Regarding claim 3, Madan teaches the computer-implemented method as recited in claim 1, wherein accessing includes
receiving audio data […] from the area around the patient [Madan Fig. 1A teaches “Voice Data”. Madan Col. 12, Ln. 37-39 teaches feature extraction based on voice communications (receiving audio data). Madan Col. 8, Ln. 11-14 teaches collecting patient data such as motion data from a wearable sensor collected by the patient’s smartphone. Madan Col. 11, Ln. 61-Col. 12, Ln. 1 teaches collecting/retrieving patient physical local environmental data that is recorded through sensors within the patient's mobile computing device or through a wearable or other peripheral device in communication with the patient's mobile computing device.]

Madan does not explicitly teach video data.
Tran does teach video [Col. 5, Ln.35-40 and Fig. 9 teach Static-position video and Moving-position video. Col. 14, Ln. 18-20 teaches sensors can, when worn, capture video. Col. 29, Ln. 51-55 teaches video and audio files.]
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Tran with teaching of Madan since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Madan or Tran. Capturing video files (as taught by Tran) does not change or affect the normal data collection functionality of the method of Madan. Receipt of data would be performed the same way even with the addition of video files. Since the functionalities of the elements in Madan and Tran do not interfere with each other, the results of the combination would be predictable.

Regarding claim 10, Madan teaches the computer-implemented method as recited in claim 1, wherein evaluating includes 
analyzing […] [Madan Col. 7, Ln. 56-59 teaches analyzing the patient’s communication data. Madan Col. 20, Ln. 20 teaches the PME (Predictive Modeling Engine) analyzes behavior data.]

Madan does not teach analyzing sweat from the patient.
Tran does teach […] sweat from the patient to detect the patient’s mood [Col. 4, Ln. 34 teaches code for capturing user emotion using GSR (galvanic skin response) (sweat analysis). Col. 142, Ln. 16-33 teaches GSR/skin conductance (SD)/electrodermal activity (EDA) as a marker for emotional arousal e.g. anger, contempt, disgust, fear, happiness, neutral, sadness, and surprise (to detect mood); modulating the amount of sweat secretion from sweat glands; and receiving insights from skin conductance.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the method of analysis of emotion/mood of Tran using galvanic skin response, i.e., skin conductance, i.e., electrodermal activity, and to use the analysis of sweat secretion as part of the method for modeling behavior and health changes as taught by Madan, with the motivation of supporting a patient through a treatment regimen, modeling behavior and health changes, and adding an analysis technique that the patient cannot consciously control (see Madan at Abstract and Technical Field; see Tran Col. 142, Ln. 22-29 and Col. 142, Ln. 30-31).

Regarding claim 11, Madan teaches the computer-implemented method as recited in claim 1, wherein the new patient’s information data is gathered 
From internet of things device […] [Madan Col. 4, Ln. 56-65 teaches a patient’s smartphone (internet of things device).]

Madan may not teach internet of things devices (plural).
Tran does teach internet of things devices [Tran Col. 1, Ln. 17-19 teaches an Internet of Things device with a wireless transceiver (for receiving/transmitting data). Tran Col. 1, Background teaches internet of things devices.]
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of internet of things devices with teaching of Madan since the combination of the two references is merely combining prior art elements according to known methods to yield predictable results (KSR rational A). It can be seen that each element claimed is present in either Madan or Tran. Providing a second internet of things device (as taught by Tran) does not change or affect the normal internet of things device of the method of Madan. Collecting patient information would be performed the same way even with the addition of Tran’s internet of things device. Since the functionalities of the elements in Madan and Tran do not interfere with each other, the results of the combination would be predictable.

Regarding claim 14, Madan teaches the system as recited in claim 13, further comprising 
A camera connected to the communication network [Madan Col. 4, Ln. 56-64 teaches collecting data from the patient’s smartphone. Also, Madan Col. 7, Ln. 53-57 teaches a computer network/“the cloud”. The Examiner interprets the smartphone as including a camera (connected to the communication network).]

Alternately, 
Tran teaches a camera connected to the communication network [Col. 3, Ln. 11-19 teaches a camera. Col. 29, Ln. 55-60 teaches streaming media (connected to the communication network). See also Col. 32, Ln. 25-27 and Col. 33, Ln. 10-15.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the camera and media streaming of Tran to upload data to “the cloud” as taught by Madan, with the motivation of supporting a patient through a treatment regimen and modeling behavior and health changes (see Madan at Abstract and Technical Field).

Regarding claim 15, the subject matter of claim 15 is essentially defined in terms of a system, which is technically corresponding to claim 10. Since claim 15 is analogous to claim 10, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 10.

Further, Madan does not teach a wearable device. 
Tran teaches a wearable device [Tran Col. 14, Ln. 18-26 teaches a shirt with sensors (i.e., a Samsung Bio-Processor chip) to measure GSR, i.e., SD, i.e., EDA, without need of external processing parts.]
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of filing, to have modified the shirt with sensors of Tran and to use the shirt to collect data as part of the method for modeling behavior and health changes as taught by Madan, with the motivation of supporting a patient through a treatment regimen, modeling behavior and health changes, and adding an analysis technique that 
The USPTO interprets claim limitations that contain “if, may, might, can, could, when, potentially, possibly” as optional language. As a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted; “[c]laim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed.” MPEP 2111.04 & 2173.05(d) (see also In re Johnston, 435 F3d 1381, 77 USPQ2d 1788 (Fed Cir 2006)).

Regarding claim 20, the subject matter of claim 20 is essentially defined in terms of a system, which is technically corresponding to claim 11. Since claim 20 is analogous to claim 11, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 11.

Response to Arguments
Rejection under 35 U.S.C. §101
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons.
Applicant argues:
“This trained patient model utilizes machine learning and artificial intelligence.” (pg. 9, Applicant’s remarks).
Regarding (a), the Examiner respectfully disagrees and submits the basis for rejection. In response to applicant's argument that the claims show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “utilizes machine learning and artificial intelligence”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner notes the claimed invention, by definition, would preempt the identified abstract idea.

Regarding the rejection of claims 2-20, the Applicant has not offered any (or any additional) argument(s) with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Rejection under 35 U.S.C. §112(a)
Regarding the rejection of claims 1-20, the Applicant has amended the claims to overcome the previous written description / new matter rejection(s) pertaining to “opt-in”/ “opt-out” (see previous Office Action). However, new rejection(s) have been issued in the present office action concerning the amended claim language (see above) and the written description requirement.

Rejection under 35 U.S.C. §103
Regarding the rejection of claims 1-20, the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons. Applicant argues:
“This data is not social network data, sensors detecting activities of daily living including social interactions, or medical records, as it is private communications with the patient and not on any social networks.” (Remarks, pg. 11).
Regarding (a), the Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment. Given broadest reasonable interpretation (BRI), Madan teaches the claimed feature. For example, Madan Col. 8, Ln. 29-42 teaches the utilized health-related information of the patient (social network data) can be retrieved from social network database(s). Also, the Examiner submits that private communication data and social network data are not mutually exclusive. The Examiner notes that there is no limiting definition of what “social network data” is or isn’t in the claims or specification.
“Madan fails to train a patient model utilizing the information collected” (Remarks, pg. 11).
Regarding (b), the Examiner respectfully disagrees and submits the basis for rejection as necessitated by amendment. Given BRI, Madan teaches the claimed feature. For example, Madan data Col. 19, Ln. 61-62 teaches implementing patient communication data to construct a patient behavior model and Col. 19, Ln. 45-55 
“Madan fails to teach or suggest accessing patient data, including social network data, sensors detecting activities of daily living including social interactions, and medical records, or training a patient model with the patient data” (Remarks, pg. 11).
Regarding (c), the Examiner respectfully disagrees and submits the basis of rejection as necessitated by amendment. Given BRI, Madan teaches the argued feature. For example, Madan Col. 8, Ln. 5-16 teaches collecting (accessing) patient data that has been collected by the patient’s smartphone, e.g. motion data from a wearable sensor, by uploading the data to a remote database, i.e., the patient profile stored remotely on the computer network (see Col. 8, Ln. 27-31); and Col. 11, Ln. 24-41 teaches merging the patient’s mobile computing device GPS sensor data with patient communication data (sensor data including social interactions). As can be seen, the merged GPS sensor data can also be collected and uploaded to the patient profile.
	d. Jaye fails to teach or suggest accessing patient data or training a patient model with the patient data” (Remarks, pg. 11-12).
Regarding (d), in response to applicant's potential arguments against the references individually, the Examiner notes one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding (e), the Examiner respectfully submits that the claims no longer recite the last half of the quoted text. See claim 1 prior art rejection, above.

Regarding the rejection of claims 2-20, the Applicant has not offered any (or any additional) argument(s) with respect to these claims other than to reiterate the argument(s) present for the claim(s) from which they depend (or are analogous to). As such, the rejection of these claims is also maintained.

Conclusion                                                                                                                                           
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moturu et al. (US 2017/0004260) for teaching providing health therapeutic interventions including cognitive behavioral ones and data extraction from social networking communication data.
Yom-Tov et al. (US 2014/0377727) for teaching user behavior monitoring including a monitoring mechanism and an alert mechanism. 
Hamilton, II et al. (US 2018/0360370) for teaching analysis of cognitive states through object interaction.
Bettencourt da Silva et al. (US 2019/0080055) for teaching cognitive health state learning and customized advice generation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173.  The examiner can normally be reached on 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.W./Examiner, Art Unit 3626     

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626